CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] As of January 31 As of October 31 (millions of US dollars, except share amounts) 2009 2008 ASSETS Current assets Cash and cash equivalents $ 149 $ 117 Accounts receivable, net 227 264 Notes receivable (Notes 3 and 8) 75 75 Unbilled revenue 92 86 Inventories, net (Note 4) 90 85 Income taxes recoverable 61 61 Current portion of deferred tax assets 20 20 Prepaid expenses and other (Note 5) 34 17 Assets held for sale (Note 6) 6 6 Total current assets 754 731 Property, plant and equipment, net 293 301 Deferred tax assets 98 95 Long-term investments (Note 7) 20 30 Other long-term assets (Note 8) 96 108 Goodwill 452 452 Intangible assets, net 146 155 Total Assets $ 1,859 $ 1,872 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (Note 13) $ 252 $ 267 Current portion of deferred revenue 84 79 Income taxes payable 16 1 Current portion of long-term debt (Note 10) 36 19 Current portion of deferred tax liabilities 4 4 Total current liabilities 392 370 Long-term debt (Note 10) 240 263 Deferred revenue 13 10 Other long-term obligations 31 31 Deferred tax liabilities 101 108 Total liabilities 777 782 Shareholders’ equity Common shares at par– Authorized shares: unlimited; Issued and outstanding shares: 120,137,229 and 120,137,229 for January 31, 2009 and October 31, 2008, respectively (Note 12) 489 489 Additional paid-in capital 75 75 Retained earnings 303 301 Accumulated other comprehensive income (Note 18) 215 225 Total shareholders’ equity 1,082 1,090 Total liabilities and shareholders’ equity $ 1,859 $ 1,872 The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended January 31 (millions of US dollars, except per share amounts) 2009 2008 Restated (Note 2(c)) Revenues Products $ 134 $ 151 Services 123 145 Reimbursement revenues 18 26 Total revenues 275 322 Costs and expenses Direct cost of products 82 95 Direct cost of services 77 92 Reimbursed expenses 18 26 Selling, general and administration 60 64 Research and development 14 20 Depreciation and amortization 22 27 Restructuring charges - net (Note 13) 4 - Change in fair value of embedded derivatives 3 4 Other (income) expenses – net (Note 14) (2) - Total costs and expenses 278 328 Operating loss (3) (6) Interest expense (5) (3) Interest income 3 6 Change in fair value of interest rate swaps - 2 Equity earnings (Note 20) 6 14 Income before income taxes 1 13 Income tax (provision) recovery(Note 15) - current (10) (22) - deferred 11 28 Net income $ 2 $ 19 Basic and diluted earnings per share (Note 11) $ 0.02 $ 0.16 The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS [UNAUDITED] Three months ended January 31 (millions of US dollars) 2009 2008 Restated (Note 2(c)) Net income $ 2 $ 19 Foreign currency translation (11) (92) Unrealized (loss) gain on available-for-sale assets, net of tax of $nil and $nil, respectively (1) 1 Unrealized gain on net investment hedges, net of tax $nil and $4, respectively - 18 Unrealized gain (loss) on derivatives designated as cash flow hedges, net of tax of $1 and $2, respectively 2 (4) Repurchase and cancellation of Common shares - (1) Other comprehensive loss (10) (78) Comprehensive loss $ (8) $ (59) The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended January 31 (millions of US dollars) 2009 2008 Restated (Note 2(c)) Cash flows from operating activities Net income for the period $ 2 $ 19 Adjustments to reconcile net income to cash provided by (used in) operating activities (Note 16) Items not affecting current cash flows 9 25 Net change in operating assets and liabilities 27 (138) Cash provided by (used in) operating activities 38 (94) Cash flows from investing activities Purchases of property, plant and equipment (7) (13) Proceeds on sale of property, plant and equipment 3 1 Proceeds from sale of businesses and investments - 3 Proceeds on sale of short-term investments - 101 Decrease (increase) in restricted cash 8 (1) Cash provided by investing activities 4 91 Cash flows from financing activities Repayment of long-term debt (6) (80) Issuance of Common shares - 1 Repurchase of Common shares - (5) Cash used in financing activities (6) (84) Effect of foreign exchange rate changes on cash and cash equivalents (4) (5) Net increase (decrease) in cash and cash equivalents during the period 32 (92) Cash and cash equivalents, beginning of period 117 222 Cash and cash equivalents, end of period $ 149 $ 130 The accompanying notes form an integral part of these interim consolidated financial statements. Notes to Consolidated Financial Statements [All amounts in millions of US dollars, except where noted] 1. Basis of Presentation These unaudited interim consolidated financial statements of MDS Inc. (MDS or the Company) have been prepared in accordance with United States (US) generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s 2008 audited annual consolidated financial statements for the year ended October 31, 2008, except as described in Note 2. These interim consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2008. 2. Changes Affecting Fiscal 2009 Consolidated Financial Statements (a) Significant accounting policies On November 1, 2008, the Company adopted the applicable portions of Statement of
